                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION


BRENT A. CULPEPPER                                                        PLAINTIFF

v.                                                  CAUSE NO. 1:18CV289-LG-RHW

PEARL RIVER COUNTY, MISSISSIPPI, ET AL.                               DEFENDANTS

                  MEMORANDUM OPINION AND ORDER
              GRANTING MOTIONS FOR SUMMARY JUDGMENT

      BEFORE THE COURT are the [11] Motion to Dismiss or for Summary

Judgment filed by Defendant Vince Barnett, and the [21] Motion for Summary

Judgment filed by Defendants Van Giadrosich and Pearl River County, Mississippi.

The Motions have been fully briefed. After due consideration of the submissions

and the relevant law, it is the Court’s opinion that Plaintiff’s claims are barred by

Heck v. Humphrey, 512 U.S. 477 (1994). Accordingly, the summary judgment

motions will be granted and Plaintiff’s claims against all Defendants dismissed.

                                 I. BACKGROUND

      Plaintiff Brent Culpepper filed this civil rights complaint against law

enforcement officers and their employers for what he alleges was excessive force

used during his arrest in 2015. Culpepper alleges that he was a passenger in a car

driven by his cousin on a stretch of Highway 11 in Pearl River County that was

being repaved. Culpepper’s cousin spun his tires on the newly laid asphalt. The

road crew called police, claiming that the spinning tires had damaged the asphalt.

When police arrived, they saw an open container of beer in the vehicle and asked

the driver to exit. Defendant Detective Van Giadrosich approached the passenger
window and asked Culpepper for identification. Culpepper’s allegations concerning

subsequent events are as follows:

            Culpepper asked why producing his identification was
      necessary. Giadrosich then ordered Culpepper out of the vehicle.
      Without giving Culpepper a chance to comply, Giadrosich opened the
      passenger door of the vehicle and, without justification, seized
      Culpepper by the wrists. In response to being seized by Giadrosich,
      Culpepper stated he would produce his identification.

             Giadrosich did not reply to Culpepper’s stated intent to comply.
      Instead, still holding Culpepper’s wrists, he forcibly slung Culpepper to
      the ground. Culpepper landed on his stomach on the freshly laid
      asphalt, Giadrosich began to cuff Culpepper behind his back, left hand
      first. As he did so, he restrained Culpepper’s head so that his face
      remained in contact with the road surface.

            As his face rested on fresh, hot asphalt, Culpepper’s skin began
      to burn. When Culpepper attempted to lift his head away from the
      asphalt, Giadrosich ordered him to “stop resisting.” Culpepper replied
      that he was not resisting arrest, but that his face was burning and he
      was in pain. At that point, at least two of the Bureau of Narcotics
      Agents joined Giadrosich in restraining Culpepper. The officers held
      Culpepper’s face down on the hot asphalt and Culpepper continued to
      experience burning.

(Compl. 4-5, ECF No. 1.) At some point, the officers moved Culpepper from

the asphalt to the roadside. After an hour, an ambulance arrived and the

personnel informed Culpepper he had second degree burns to the left side of

his face and ear. He was transported to the hospital and has since received

specialized treatment.

      Culpepper’s claims against Detective Giadrosich and Pearl River County are

for violation of the Fourth and Fourteenth Amendment protections against

excessive force. Culpepper alleges these rights were violated when Giadrosich 1)

seized him without giving him the opportunity to comply with his command to exit

                                        -2-
the vehicle and forcibly slung him to the ground, and 2) continued to hold his face to

the hot asphalt even after he told Giadrosich it was causing his skin to burn.

(Compl. 6-7, ECF No. 1.) As for Mississippi Bureau of Narcotics Agent Vince

Barnett, Culpepper alleges that he “began assisting Giadrosich in restraining

Culpepper in a manner which forced continued contact between the asphalt and

Culpepper’s face causing second degree burns.” (Compl. 6, ECF No. 1.) Culpepper

alleges that these violations occurred because Pearl River County failed to properly

train and supervise Detective Giadrosich. Finally, Culpepper alleges that Pearl

River County has policies of failing to 1) correct repeated use of excessive force by

officers, 2) investigate use of excessive force by officers, or 3) discipline officers for

their use of excessive force.

       Agent Barnett moves in his individual capacity for dismissal or summary

judgment on the basis that 1) he was not timely served with process, 2) Culpepper’s

allegations do not overcome Barnett’s qualified immunity, and 3) Culpepper’s

claims are barred by the favorable termination rule of Heck v. Humphrey, 512 U.S.

477 (1994).

       Detective Giadrosich and Pearl River County move for summary judgment on

Heck grounds. Pearl River County further contends that if there is no actionable

constitutional violation, there can also be no claim based on the County’s policies.

                                        II. DISCUSSION

       The Court finds the Heck bar, raised by all moving Defendants, to be

dispositive of the claims in this case. Culpepper was charged in Pearl River County



                                            -3-
Justice Court with resisting arrest by fighting, and disorderly conduct – failure to

obey law enforcement. (Barnett Mot. Ex. A at 1-2, ECF No. 11-1.) He pled guilty to

both charges and received fines. (Id.) These circumstances implicate Heck because

the basis of this lawsuit is the same incident that resulted in two convictions, and

there is no indication that the convictions have been invalidated.

      The United States Supreme Court held in Heck that a claim for monetary

damages that essentially challenges the plaintiff’s conviction may not be cognizable

under 42 U.S.C. § 1983. The Heck doctrine provides:

      [I]n order to recover damages for allegedly unconstitutional conviction
      or imprisonment, or for other harm caused by actions whose
      unlawfulness would render a conviction or sentence invalid, a § 1983
      plaintiff must prove that the conviction or sentence has been reversed
      on direct appeal, expunged by executive order, declared invalid by a
      state tribunal authorized to make such determination . . . . Thus . . .
      the district court must consider whether a judgment in favor of the
      plaintiff would necessarily imply the invalidity of his conviction or
      sentence; if it would, the complaint must be dismissed unless the
      plaintiff can demonstrate that the conviction or sentence has already
      been invalidated. But if the district court determines that the
      plaintiff’s action, even if successful, will not demonstrate the invalidity
      of any outstanding criminal judgment against the plaintiff, the action
      should be allowed to proceed, in the absence of some other bar to the
      suit.

Heck, 512 U.S. at 486-87.

      The Fifth Circuit Court of Appeals has recognized that “the Heck doctrine

emanates from the ‘policy of finality that prevents the collateral attack of a criminal

conviction once that matter has been litigated.’” Connors v. Graves, 538 F.3d 373,

378 (5th Cir. 2008). Although the Heck doctrine applies to § 1983 excessive force

claims, “the determination of whether such claims are barred is analytical and fact-



                                         -4-
intensive, requiring [the Court to] focus on whether success on the excessive force

claim requires negation of an element of the criminal offense or proof of a fact that

is inherently inconsistent with one underlying the criminal conviction.” Bush v.

Strain, 513 F.3d 492, 497 (5th Cir. 2008).

      Culpepper pled guilty to a charge of resisting arrest and a charge of

disorderly conduct related to the incident at the side of Highway 11 in Pearl River

County. He does not allege that he has appealed or sought to overturn his

convictions, and Defendants assert that his convictions have not been reversed,

expunged, or invalidated. Defendants argue that Culpepper’s success on his

excessive force claim would negate his convictions for resisting arrest and disorderly

conduct.

   Culpepper’s disorderly conduct conviction establishes the following elements:

       (1) Whoever, with intent to provoke a breach of the peace, or under
      such circumstances as may lead to a breach of the peace, or which may
      cause or occasion a breach of the peace, fails or refuses to promptly
      comply with or obey a request, command, or order of a law enforcement
      officer, having the authority to then and there arrest any person for a
      violation of the law, to:
              (a) Move or absent himself and any vehicle or object subject to
              his control from the immediate vicinity where the request,
              command or order is given . . . .

Miss. Code. Ann. § 97-35-7.

      Culpepper’s resisting arrest by fighting conviction establishes the following

elements: “It shall be unlawful for any person to obstruct or resist by force, or

violence, or threats, or in any other manner, his lawful arrest or the lawful arrest of




                                          -5-
another person by any state, local or federal law enforcement officer.” Miss. Code.

Ann. § 97-9-73.

      After Culpepper’s guilty pleas, it is established that he failed or refused to

promptly comply with or obey a request, command, or order of a law enforcement

officer, and that he resisted his lawful arrest by force. The portion of his Complaint

in which he claims his civil rights were violated when Giadrosich “seized [him]

without giving him an opportunity to comply with his command to exit the vehicle

and forcibly slung him to the ground” is Heck barred because it contradicts his

confession of guilt to disorderly conduct. See DeLeon v. City of Corpus Christi, 488

F.3d 649, 657 (5th Cir. 2007)

      Culpepper also alleges that his civil rights were violated when the law

enforcement officers restrained him in a way that forced continued contact with the

asphalt. He alleges he informed Giadrosich that his face was burning, but

Giadrosich and the other officers continued to restrain him so that his face was

against the asphalt. One factor the Court is to consider in the Heck analysis “is

whether the § 1983 claimant maintains he acted lawfully throughout his encounter

with the police.” Thomas v. Pohlmann, 681 F. App’x 401, 407 (5th Cir. 2017).

“There seems to be universal agreement . . . that a plaintiff who concedes that he

resisted arrest but nevertheless contends that excessive force was used against him

would not find his Fourth Amendment claim barred by Heck.” Jenkins v. Town of

Vardaman, 899 F. Supp. 2d 526, 536 (N.D. Miss. 2012). However, if the plaintiff

asserting an excessive force claim contends that he did nothing wrong and that the



                                         -6-
officer used force on him for no reason, the claim is barred by Heck, because the

plaintiff is essentially disputing that he resisted arrest. See, e.g., Deleon v. City of

Corpus Christi, 488 F.3d 649, 656-67 (5th Cir. 2007); Arnold v. Town of Slaughter,

100 F. App’x 321, 324-25 (5th Cir. 2004). “It is irrelevant that [a plaintiff] disclaims

any intention of challenging his conviction; if he makes allegations that are

inconsistent with the conviction’s having been valid, Heck kicks in and bars his civil

suit.” Jenkins, 899 F. Supp. 2d at 537 (quoting Okoro v. Callaghan, 324 F.3d 488,

490 (7th Cir. 2003)).

      Heck bars Culpepper’s excessive force claim concerning the officers’

restraining him in a way that kept his face in contact with hot asphalt. Culpepper

alleges that he did not resist arrest and told the officers he was not resisting arrest,

suggesting that he was “wholly innocent.” (See Compl. 4-5, ECF No. 1.) By

claiming he acted without fault throughout the entirety of his encounter with the

police, his excessive force claim “squarely challenges the factual determination that

underlies his conviction for resisting an officer” and thus is barred by Heck. Arnold,

100 F. App’x at 324-25. “[A] plaintiff cannot claim that the force was excessive

because she was not resisting arrest if she has already pleaded guilty to resisting

arrest.” Coleman v. Marion Cty., No. 2:14CV185-DPJ-FKB, 2015 WL 5098524, at

*6 (S.D. Miss. Aug. 31, 2015).

                                      III. CONCLUSION

      The moving defendants have shown they are entitled to judgment as a matter

of law. The summary judgment motions will be granted. Defendants Jerry Mickell



                                           -7-
and Ryan Stachura, Agents of the Mississippi Bureau of Narcotics, remain in the

case in their individual capacities. Although neither filed a motion or raised the

arguments discussed herein, there is no possibility that Plaintiff will be able to

overcome application of the Heck bar to the claims against them. Accordingly, the

claims against Defendants Mickell and Stachura will also be dismissed.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [11] Motion to

Dismiss or for Summary Judgment filed by Defendant Vince Barnett and the [21]

Motion for Summary Judgment filed by Defendants Van Giadrosich and Pearl River

County, Mississippi are GRANTED. Plaintiff’s claims against all Defendants are

DISMISSED.

      SO ORDERED AND ADJUDGED this the 29th day of March, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -8-
